Exhibit 10.2

RESTRICTED STOCK AGREEMENT

FIBERNET TELECOM GROUP, INC.

This Agreement (the “Agreement”) is made as of August 17, 2006 (the “Grant
Date”), between FiberNet Telecom Group, Inc. (the “Company”), a Delaware
corporation, and the individual set forth on the signature page hereto (the
“Participant”).

Background

WHEREAS, the Company has adopted the FiberNet Telecom Group, Inc. 2003 Equity
Incentive Plan (as amended, the “Plan”) to promote the interests of the Company
by providing an incentive for employees, directors and consultants of the
Company, its Affiliates and Subsidiaries;

WHEREAS, pursuant to the provisions of the Plan, the Company desires to offer
for sale to the Participant shares of the Company’s common stock, $0.001 par
value per share (“Common Stock”), in accordance with the provisions of the Plan,
all on the terms and conditions hereinafter set forth;

WHEREAS, Participant wishes to accept said offer; and

WHEREAS, the parties hereto understand and agree that any terms used and not
defined herein have the meanings ascribed to such terms in the Plan and that any
and all references herein to employment of the Participant by the Company shall
include the Participant’s employment or service as an employee, director or
consultant of the Company or any Affiliate or Subsidiary.

NOW, THEREFORE, in consideration of the promises and the mutual covenants
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

1. Terms of Purchase. The Participant hereby accepts the offer of the Company to
issue to the Participant, in accordance with the terms of the Plan and this
Agreement, that number of Shares of the Company’s Common Stock set forth on
Schedule 1 attached hereto (such shares, subject to adjustment pursuant to
Section 4.3 of the Plan and Section 2(i) hereof, the “Granted Shares”) at a
purchase price per share of $0.001 (the “Purchase Price”), receipt of which is
hereby acknowledged by the Company.

2. Company’s Lapsing Repurchase Right.

(a) Lapsing Repurchase Right. Except as set forth in Sections 2(b), 2(c) and
2(d) hereof, in the event that for any reason the Participant is no longer an
employee, director or consultant of the Company, an Affiliate or a Subsidiary
prior to the fourth anniversary of the Grant Date, the Company (or its designee)
shall have the option, but not the obligation, to purchase from the Participant
(or the Participant’s successor in interest) and, in the event the Company
exercises such option, the Participant (or the Participant’s successor in
interest) shall be obligated to sell to the Company (or its designee), at a
price per Granted Share equal to the Purchase Price, all or any part of the
Granted Shares as set forth in clauses (i) and (ii) below (the “Lapsing
Repurchase Right”). The Company’s Lapsing Repurchase Right shall be valid for a
period of one year commencing with the date of such termination of employment or
service. Notwithstanding any other provision hereof, in the event the Company is
prohibited during such one-year period from exercising its Lapsing Repurchase
Right by Section 160 of the Delaware General Corporation Law as amended from
time to time (or any successor provision), then the time period during which
such Lapsing Repurchase Right may be exercised shall be extended until thirty
days after the Company is first not so prohibited.



--------------------------------------------------------------------------------

(i) If the Company, an Affiliate or a Subsidiary terminates such Participant
without “cause” (as defined in the Plan) or the Participant resigns from the
Company, an Affiliate or a Subsidiary for “good reason” (as defined in the
Plan), the Company shall have the option to repurchase all of the Granted Shares
less one-forty-eighth (1/48) of the Granted Shares for each full month elapsed
after the Grant Date that the Participant continues to serve as an employee,
director or consultant of the Company or an Affiliate or Subsidiary.

(ii) Notwithstanding anything to the contrary contained in this Agreement, in
the event the Company, an Affiliate or a Subsidiary terminates the Participant’s
employment or service for “cause” (as defined in the Plan) or the Participant
voluntarily resigns from the Company, an Affiliate or a Subsidiary, the Company
shall have the option to repurchase all of the Granted Shares acquired by the
Participant hereunder at the Purchase Price.

(b) Effect of Termination upon Death, Disability or Retirement. Except as
otherwise provided in Section 2(a) above, the Company’s Lapsing Repurchase Right
shall terminate and the Participant’s ownership of all Granted Shares then owned
by the Participant shall become fully vested if the Participant ceases to be an
employee, director or consultant of the Company or an Affiliate or Subsidiary by
reason of death, Disability or Retirement.

(c) Effect of Change in Control. Except as otherwise provided in Section 2(a)
above, the Company’s Lapsing Repurchase Right shall terminate, and the
Participant’s ownership of all Granted Shares then owned by the Participant
shall become vested, in the event of a Change of Control of the Company as
defined in the Plan; provided, that the Participant expressly acknowledges that,
pursuant to the terms of Section 14 of the Plan, the Board of Directors of the
Company may determine whether a Change of Control will have occurred.

(d) Discretion of the Plan Administrator. Except as otherwise provided in
Section 2(a) above, the Company’s Lapsing Repurchase Right shall terminate, and
the Participant’s ownership of all Granted Shares then owned by the Participant
shall become vested at any time in the sole discretion of the Administrator of
the Plan.

(e) Closing. In the event that the Company exercises the Lapsing Repurchase
Right, the Company shall notify the Participant in writing of its intent to
repurchase the Granted Shares. Such notice may be mailed by the Company up to
and including the last day of the time period provided for above for exercise of
the Lapsing Repurchase Right. The notice shall specify the place, time and date
for payment of the repurchase price (the “Closing”) and the number of Granted
Shares with respect to which the Company is exercising the Lapsing Repurchase
Right. The Closing shall be not less than ten days nor more than sixty days from
the date of mailing of the notice, and the Participant or the Participant’s
successor in interest with respect to the Granted Shares which the Company
elects to repurchase shall have no further rights as the owner thereof from and
after the date specified in the notice. At the Closing, the repurchase price
shall be delivered to the Participant or the Participant’s successor in interest
and the Granted Shares being repurchased, duly endorsed for transfer, shall, to
the extent that they are not then in the possession of the Company, be delivered
to the Company by the Participant or the Participant’s successor in interest.

(f) Escrow. The certificates representing all Granted Shares acquired by the
Participant hereunder which from time to time are subject to the Lapsing
Repurchase Right shall be delivered to the Company and the Company shall hold
such Granted Shares in escrow as provided in this Section 2(f). Promptly
following receipt by the Company of a written request from the Participant, the
Company shall release from escrow and deliver to the Participant a certificate
for the whole number of Granted Shares, if any, as to which the Company’s
Lapsing Repurchase Right has lapsed. In the event of

 

2



--------------------------------------------------------------------------------

a repurchase by the Company of Granted Shares subject to the Lapsing Repurchase
Right, the Company shall release from escrow and cancel a certificate for the
number of Granted Shares so repurchased. Any securities distributed in respect
of the Granted Shares held in escrow, including, without limitation, shares
issued as a result of stock splits, stock dividends or other recapitalizations,
shall also be held in escrow in the same manner as the Granted Shares.

(g) Prohibition on Transfer. The Participant recognizes and agrees that all
Granted Shares which are subject to the Lapsing Repurchase Right may not be
sold, transferred, assigned, hypothecated, pledged, encumbered or otherwise
disposed of, whether voluntarily or by operation of law, other than to the
Company (or its designee). However, the Participant, with the approval of the
Administrator, may transfer the Granted Shares for no consideration to or for
the benefit of the Participant’s Immediate Family (including, without
limitation, to a trust for the benefit of the Participant’s Immediate Family or
to a partnership or limited liability company for one or more members of the
Participant’s Immediate Family), subject to such limits as the Administrator may
establish, and the transferee shall remain subject to all the terms and
conditions applicable to this Agreement prior to such transfer and each such
transferee shall so acknowledge in writing as a condition precedent to the
effectiveness of such transfer. The term “Immediate Family” means the
Participant’s spouse, former spouse, parents, children, stepchildren, adoptive
relationships, sisters, brothers, nieces and nephews and grandchildren (and, for
this purpose, shall also include the Participant). The Company shall not be
required to transfer any Granted Shares on its books which shall have been sold,
assigned or otherwise transferred in violation of this Section 2(g), or to treat
as the owner of such Granted Shares, or to accord the right to vote as such
owner or to pay dividends to, any person or organization to which any such
Granted Shares shall have been so sold, assigned or otherwise transferred, in
violation of this Section 2(g).

(h) Failure to Deliver Granted Shares to be Repurchased. In the event that the
Granted Shares to be repurchased by the Company under this Agreement are not in
the Company’s possession pursuant to Section 2(f) above or otherwise and the
Participant or the Participant’s successor in interest fails to deliver such
Granted Shares to the Company (or its designee), the Company may elect (i) to
establish a segregated account in the amount of the repurchase price, such
account to be turned over to the Participant or the Participant’s successor in
interest upon delivery of such Granted Shares, and (ii) immediately to take such
action as is appropriate to transfer record title of such Granted Shares from
the Participant to the Company (or its designee) and to treat the Participant
and such Granted Shares in all respects as if delivery of such Granted Shares
had been made as required by this Agreement. The Participant hereby irrevocably
grants the Company a power of attorney which shall be coupled with an interest
for the purpose of effectuating the preceding sentence.

(i) Adjustments. The Plan contains provisions covering the treatment of Shares
in a number of contingencies such as stock splits and mergers. Provisions in the
Plan for adjustment with respect to the Shares and the related provisions with
respect to successors to the business of the Company are hereby made applicable
hereunder and are incorporated herein by reference.

3. Legend. All certificates representing the Granted Shares still subject to the
Lapsing Repurchase Right pursuant to this Agreement shall have endorsed thereon
a legend substantially as follows:

“The shares represented by this certificate are subject to restrictions set
forth in a Restricted Stock Agreement dated as of August 17, 2006 with this
Company, a copy of which Agreement is available for inspection at the offices of
the Company or will be made available upon request.”

 

3



--------------------------------------------------------------------------------

4. Incorporation of the Plan. The Granted Shares are subject to all the terms
and conditions set forth in the Plan, which is hereby incorporated by reference.
The Participant acknowledges he or she has read and understands the Plan and he
or she agrees to be bound by the terms of the Plan. In the event of an express
conflict between any provision of this Agreement and those of the Plan, the
terms of the Plan control. Any term or condition that the Agreement is silent
shall be governed and administered in accordance with the terms of the Plan. A
copy of the Plan is attached hereto as Exhibit A.

5. Tax Liability of the Participant and Payment of Taxes.

(a) The Participant acknowledges and agrees that any income or other taxes due
from the Participant with respect to the Granted Shares issued pursuant to this
Agreement, including, without limitation, the Lapsing Repurchase Right, shall be
the Participant’s responsibility. Without limiting the foregoing, the
Participant agrees that, to the extent that the Lapsing Repurchase Right of any
of the Granted Shares or the declaration of dividends on any such shares before
the lapse of such restrictions on disposition results in the Participant’s being
deemed to be in receipt of earned income under the provisions of the Code, the
Company shall be entitled to immediate payment from the Participant of the
amount of any tax required to be withheld by the Company.

(b) Upon execution of this Agreement, the Participant may file an election under
Section 83 of the Code in substantially the form attached as Exhibit B. The
Participant acknowledges that if he or she does not file such an election, as
the Granted Shares are released from the Lapsing Repurchase Right in accordance
with Section 2, the Participant will have income for tax purposes equal to the
fair market value of the Granted Shares at such date, less the price paid for
the Granted Shares by the Participant.

6. Lock-Up Agreement. The Participant agrees, if requested by the Company and an
underwriter of Granted Shares (or other securities) of the Company, not to sell
or otherwise transfer or dispose of any Granted Shares (or other securities) of
the Company held by the Participant during the one hundred eighty (180) day
period following the effective date of a registration statement filed under the
Exchange Act, without the prior consent of the Company or such underwriter, as
the case may be.

7. Equitable Relief. The Participant specifically acknowledges and agrees that
in the event of a breach or threatened breach of the provisions of this
Agreement or the Plan, including the attempted transfer of the Granted Shares by
the Participant in violation of this Agreement, monetary damages may not be
adequate to compensate the Company, and, therefore, in the event of such a
breach or threatened breach, in addition to any right to damages, the Company
shall be entitled to equitable relief in any court having competent
jurisdiction. Nothing herein shall be construed as prohibiting the Company from
pursuing any other remedies available to it for any such breach or threatened
breach.

8. No Obligation to Maintain Relationship. The Company is not by the Plan or
this Agreement obligated to maintain its relationship with the Participant as an
employee, director or consultant of the Company or a Subsidiary. The Participant
acknowledges: (a) that the Plan is discretionary in nature and may be suspended
or terminated by the Company at any time; (b) that the grant of the Shares is a
one-time benefit which does not create any contractual or other right to receive
future grants of shares, or benefits in lieu of shares; (c) that all
determinations with respect to any such future grants, including, but not
limited to, the times when shares shall be granted, the number of shares to be
granted, the purchase price, and the time or times when each share shall be free
from a lapsing repurchase right, will be at the sole discretion of the Company;
(d) that the Participant’s participation in the Plan is voluntary; (e) that the
value of the Shares is an extraordinary item of compensation which is outside
the scope of the Participant’s employment contract, if any; and (f) that the
Shares are not part of normal or expected compensation for purposes of
calculating any severance, resignation, redundancy, end of service payments,
bonuses, long-service awards, pension or retirement benefits or similar
payments.

 

4



--------------------------------------------------------------------------------

9. Notices. All notices, claims, certificates, requests, demands and other
communications hereunder shall be in writing and shall be deemed to have been
duly given and delivered if personally delivered or if sent by
nationally-recognized overnight courier, or by registered or certified mail,
return receipt requested and postage prepaid, addressed as follows:

If to the Company, to:

FiberNet Telecom Group, Inc.

570 Lexington Avenue

New York, NY 10022

Attn: General Counsel

If to the Participant, to the last address on record at the Company;

or to such other address or addresses of which notice in the same manner has
previously been given. Any such notice shall be deemed to have been given on the
earliest of receipt, one business day following delivery by the sender to a
recognized courier service, or three business days following mailing by
registered or certified mail.

10. Benefit of Agreement. Subject to the provisions of the Plan and the other
provisions hereof, this Agreement shall be for the benefit of and shall be
binding upon the heirs, executors, administrators, successors and assigns of the
parties hereto.

11. Governing Law. This Agreement shall be construed and enforced in accordance
with the laws of the State of Delaware, without giving effect to the conflict of
law principles thereof. For the purpose of litigating any dispute that arises
under this Agreement, whether at law or in equity, the parties hereby consent to
exclusive jurisdiction in the State of New York and agree that such litigation
shall be conducted in the courts of New York, New York or the federal courts of
the United States for the District of New York.

12. Severability. If any provision of this Agreement is held to be invalid or
unenforceable by a court of competent jurisdiction, then such provision or
provisions shall be modified to the extent necessary to make such provision
valid and enforceable, and to the extent that this is impossible, then such
provision shall be deemed to be excised from this Agreement, and the validity,
legality and enforceability of the rest of this Agreement shall not be affected
thereby.

13. Entire Agreement. This Agreement, together with the Plan, constitutes the
entire agreement and understanding between the parties hereto with respect to
the subject matter hereof and supersedes all prior oral or written agreements
and understandings relating to the subject matter hereof. No statement,
representation, warranty, covenant or agreement not expressly set forth in this
Agreement shall affect or be used to interpret, change or restrict the express
terms and provisions of this Agreement provided, however, in any event, this
Agreement shall be subject to and governed by the Plan.

14. Modifications and Amendments; Waivers and Consents. The terms and provisions
of this Agreement may be modified or amended as provided in the Plan. Except as
provided in the Plan, the terms and provisions of this Agreement may be waived,
or consent for the departure therefrom granted, only by written document
executed by the party entitled to the benefits of such terms or provisions. No
such waiver or consent shall be deemed to be or shall constitute a waiver or
consent with respect to any other terms or provisions of this Agreement, whether
or not similar. Each such waiver or consent shall be effective only in the
specific instance and for the purpose for which it was given, and shall not
constitute a continuing waiver or consent.

 

5



--------------------------------------------------------------------------------

15. Consent of Spouse. If the Participant is married as of the date of this
Agreement, the Participant’s spouse shall execute a Consent of Spouse in the
form of Exhibit C hereto, effective as of the date hereof. Such consent shall
not be deemed to confer or convey to the spouse any rights in the Granted Shares
that do not otherwise exist by operation of law or the agreement of the parties.
If the Participant marries or remarries subsequent to the date hereof, the
Participant shall, not later than sixty days thereafter, obtain his or her new
spouse’s acknowledgement of and consent to the existence and binding effect of
all restrictions contained in this Agreement by such spouse’s executing and
delivering a Consent of Spouse in the form of Exhibit C.

16. Counterparts. This Agreement may be executed in one or more counterparts,
and by different parties hereto on separate counterparts, each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument.

17. Data Privacy. By entering into this Agreement, the Participant:
(a) authorizes the Company and each Affiliate, and any agent of the Company or
any Affiliate administering the Plan or providing Plan record keeping services,
to disclose to the Company or any of its Affiliates such information and data as
the Company or any such Affiliate shall request in order to facilitate the grant
of Shares and the administration of the Plan; (b) waives any data privacy rights
he or she may have with respect to such information; and (c) authorizes the
Company and each Affiliate to store and transmit such information in electronic
form.

* * * *

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

FIBERNET TELECOM GROUP, INC. By:  

 

Name:   Jon A. DeLuca Title:   President and Chief Executive Officer PARTICIPANT
By:  

 

Name:  

 

7



--------------------------------------------------------------------------------

SCHEDULE 1

RESTRICTED STOCK

Number of Granted Shares: [                                    ]



--------------------------------------------------------------------------------

EXHIBIT A

2003 EQUITY INCENTIVE PLAN

Please see attached.



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF ELECTION TO INCLUDE GROSS INCOME IN YEAR OF TRANSFER PURSUANT

TO SECTION 83(B) OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED

In accordance with Section 83(b) of the Internal Revenue Code of 1986, as
amended (the “Code”), the undersigned hereby elects to include in his gross
income as compensation for services the excess, if any, of the fair market value
of the property (described below) at the time of transfer over the amount paid
for such property. The following sets for the information required in accordance
with the Code and the regulations promulgated hereunder:

1. The name, address and social security number of the undersigned are:

Name:

Address:

Social Security No.:

2. The description of the property with respect to which the election is being
made is as follows:

                         (            ) shares (the “Shares”) of Common Stock,
$0.001 par value per share, of FiberNet Telecom Group, Inc., a Delaware
corporation (the “Company”).

3. This election is made for the calendar year             , with respect to the
transfer of the property to the Taxpayer on                                 .

4. Description of restrictions: The property is subject to the following
restrictions:

In the event taxpayer’s employment with the Company or an Affiliate is
terminated, the Company may repurchase all or any portion of the Shares
determined as set forth below at the acquisition price paid by the taxpayer:

A. If the termination takes place on or prior to
                                    , the Purchase Option will apply to all of
the Shares.

B. Notwithstanding the foregoing, if the taxpayer’s termination takes place
without cause, number of Shares to which the Purchase Option applies shall be
all of the Shares less                                      (            )
Shares for each full month elapsed after August 17, 2006.

5. The fair market value at time of transfer (determined without regard to any
restrictions other than restrictions which by their terms will never lapse) of
the property with respect to which this election is being made was not more than
$             per Share.

6. The amount paid by taxpayer for said property was $             per Share.

7. A copy of this statement has been furnished to the Company.

Signed this              day of             , 2006.

 

 

Print Name:



--------------------------------------------------------------------------------

EXHIBIT C

CONSENT OF SPOUSE

I,                                                                  , spouse of
                                                         , acknowledge that I
have read the Restricted Stock Agreement dated as of August 17, 2006 (the
“Agreement”) to which this Consent is attached as Exhibit C and that I know its
contents. Capitalized terms used and not defined herein shall have the meanings
assigned to such terms in the Agreement. I am aware that by its provisions the
Granted Shares granted to my spouse pursuant to the Agreement are subject to a
Lapsing Repurchase Right in favor of FiberNet Telecom Group, Inc. (the
“Company”) and that, accordingly, the Company has the right to repurchase up to
all of the Granted Shares of which I may become possessed as a result of a gift
from my spouse or a court decree and/or any property settlement in any domestic
litigation.

I hereby agree that my interest, if any, in the Granted Shares subject to the
Agreement shall be irrevocably bound by the Agreement and further understand and
agree that any community property interest I may have in the Granted Shares
shall be similarly bound by the Agreement.

I agree to the Lapsing Repurchase Right described in the Agreement and I hereby
consent to the repurchase of the Granted Shares by the Company and the sale of
the Granted Shares by my spouse or my spouse’s legal representative in
accordance with the provisions of the Agreement. Further, as part of the
consideration for the Agreement, I agree that at my death, if I have not
disposed of any interest of mine in the Granted Shares by an outright bequest of
the Granted Shares to my spouse, then the Company shall have the same rights
against my legal representative to exercise its rights of repurchase with
respect to any interest of mine in the Granted Shares as it would have had
pursuant to the Agreement if I had acquired the Granted Shares pursuant to a
court decree in domestic litigation.

I AM AWARE THAT THE LEGAL, FINANCIAL AND RELATED MATTERS CONTAINED IN THE
AGREEMENT ARE COMPLEX AND THAT I AM FREE TO SEEK INDEPENDENT PROFESSIONAL
GUIDANCE OR COUNSEL WITH RESPECT TO THIS CONSENT. I HAVE EITHER SOUGHT SUCH
GUIDANCE OR COUNSEL OR DETERMINED AFTER REVIEWING THE AGREEMENT CAREFULLY THAT I
WILL WAIVE SUCH RIGHT.

Dated as of the                      day of
                                    , 2006.

 

 

Print name:  

 